 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee ee ee ee ee ee ee ee ee ee eee X
MARLOW WHITE, :
Plaintiff,
-against- : ORDER
BARRIER FREE LIVING., . 21 Civ. 407 (GBD)
Defendant. :
eee eee cece eee eeecee eens eee: x

GEORGE B. DANIELS, District Judge:

The parties’ request to stay the above-captioned action pending arbitration between the
parties before the American Arbitration Association, (ECF No. 16), is GRANTED.

All conferences previously scheduled are adjourned sine die and this action is placed on

the suspense docket.

Dated: May 17 , 2021
New York, New York
SO ORDERED.

Garay b Dok

GEQRG _ DANIELS
TE ATES DISTRICT JUDGE
